DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-07-02 (herein referred to as the Reply) where claim(s) 1-3, 7, 14-16, 26-27 are pending for consideration.
35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s)  is/are rejected under 35 U.S.C. 112(a)

Claim(s) 1, 14, 26 and 2-3, 7, 15-16, 27
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
(1) a message indicating to a group of stations, of a plurality of stations, a guard interval of two different guard intervals, 
(2) the message includes a schedule for the group of stations to respond to the message;
(3) a null data packet (NDP) having a long training field (LTF), wherein the LTF utilizes the indicated guard interval

With regards to item (1 and 2), para. 0120 nor para 0121 does not equate the “schedule for soliciting CP discovery feedbacks” to the “CP discovery frame/probe.” That is, para. 0120- 0121 describes sending schedule and CP discovery frame are separate acts however the claimed message requires that the single claimed message perform of both (1) and (2) as identified above.
functionality (3), the responses from the STAs includes the indicated guard interval length which corresponds to the “desired GI” which is feedback from the STA to AP as described in para 0120-0121:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In fact, para. 120 suggests the modified NPD is the CP discovery request:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	which of course then the CP discovery request cannot be the claimed NPD having an LTF with the “desired GI” because the CP discovery request is a request for the “desired GI” and therefore would not know what the “desired GI” is.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 7, 27
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
(4) wherein the message includes a request that each station of the group of stations perform a time domain channel estimate of a frame received by each station of the group of stations.
In conjunction with the base claim, the claimed message must also:
(1) a message indicating to a group of stations, of a plurality of stations, a guard interval of one of two different guard intervals, 
(2) the message includes a schedule for the group of stations to respond to the message;


As discussed in the USC112(a) rejections for the independent claims, there is no support for functionality (1).
With regards to functionality (2), para. 0120 describes a CP discovery frame for soliciting the desired GI from each STA. In the last two sentences of para. 0120, and para. 0121 describes is a schedule for the CP discovery feedbacks:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

a request that each station of the group of stations perform a time domain channel estimate of a frame. The closest the Examiner could find is at para 0089, 0087 (FIG. 10, 11) where the claimed request corresponds to the “request channel estimation feedback.” Further, FIG. 12 step 1202 implies the NPD could potentially be the request. However, the claims require that the claimed message perform all of (1) to (4) and accordingly would require that the request for channel estimation feedback as described in para. 0089, 0087 or NPD of FIG. 12 would need to be the same message as the CP discovery request as described in para 0120, 0121. However, the Specification does not describe CP discovery request being the same message as the “request channel estimation feedback” but rather it appears these are distinct, independent messages.
In conclusion, the independent claims are not supported in that a single claimed message having the combination of functionality (1) and (2) does not have written description support. Dependent claims 7 ,27 then further require functionality (4) to the claimed message which also do not have written description support. That is, the claimed message is attempting to perform the functions of several distinct, independent messages described in the Specification and the Specification fails to provide disclose in how all the distinct message embodiments can be embodied into a single-message embodiment in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. It appears the Reply’s arguments rely on the fact that because each embodiment is disclosed, that combining the embodiments is disclosed but the Examiner disagrees. The cited paragraphs fails to explicitly disclose they are a single message in at least due to using different identifiers (e.g., “CP Discovery frame”, “schedule”) to describe the different messages.


Response to Arguments
The following arguments in the Reply have been fully considered are considered persuasive: 
USC112a:
With regards to item (1) as discussed in the USC112A rejection herein, Examiner finds that the arguments at page 7-8 persuasive where the claimed “a message indicating to a group of stations, of a plurality of stations, a guard interval of two different guard intervals” is supported at para 0120 where a CP length of long GI or double GI it sent to STAs.

The following arguments in the Reply have been fully considered but they are not persuasive:
USC112a:
With regards to items 1 and 2 as discussed in the USC112A rejection herein, the core of the issue is whether the Specification discloses a single message (corresponding to ‘the message’ cited in the independent claims) that incorporates all identified functions (1 and 2) as set forth in the USC112A rejection herein.
The Reply points to para 0120-0121 where the AP sends out a schedule for soliciting CP discovery feedback and argues that “a person having ordinary skill in the art would recognize the inventors to be in possession of the schedule for soliciting the CP discovery feedbacks as described in Paragraphs 120 and 121 being included in the message.” The Examiner respectfully disagrees - para 0120-0121 does not explicitly nor implicitly discloses that the schedule (i.e., function 2) and the frame including the guard interval (function 1) is embodied in a single message. There is nothing to suggest in para 0120-0121 that the probe and schedule are embodied in a single message – 
There is no description or drawing that shows the data structure of the probe/schedule
The paragraphs referring to the “probing/discovery” signal and “schedule” signal as different signaling. No where does it say the schedule is included in the probe.

With regards to item (3) as discussed in the USC112A rejection herein, the Reply argues that “a null data packet (NDP) having a long training field (LTF), wherein the LTF utilizes the indicated guard interval” is supported at para 0123-0124 and FIG. 15. The Examiner respectfully disagrees. The cited paragraphs simply demonstrate the CP length can be changed to different values but does not disclose those values are sourced from the “indicated guard interval” that was received from the STAs. 
With regards to claims 7, 27, the Reply points to para 120 where it states the STA may generate a time domain channel of any received from and maybe be informed to estimate the delay spread of the channel in the time domain. Again, this citation does not support the function that the claim message would encompass all the functionality of items 1, 2, and 4 as discussed in the USC 112A rejections herein.
In Summary the Examiner recognizes there is support for the functionality of item 1, functionality of item 2 and functionality of item 4, but purports that there is no support for an embodiment in which incorporates the functions in a single message (as claimed in the independent claims); further logic apply to combining 1, 2 and 4 for claims 7, 27. The Reply points to citations in the Specification where each function is disclosed but the citations do not suggest or explicitly state they are embodied in one message. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415